Citation Nr: 0516682	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  03-06 676	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an evaluation in excess of 10 percent for 
a right lower leg scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In that determination, the RO 
granted service connection for PTSD with an initial rating of 
30 percent and denied a compensable evaluation for his 
service-connected right lower leg scar.  The veteran 
disagreed with the ratings assigned and this appeal ensued.  

In December 2002, the RO established a 10 percent evaluation 
for the service-connected right lower leg scar.  In August 
2003, the veteran and his accredited representative testified 
before the undersigned Acting Veterans Law Judge.  


FINDING OF FACT

On May 8, 2003, prior to the promulgation of a decision in 
this appeal, the Board received from the appellant a request 
to withdrawal from appellate consideration the issue of 
entitlement to an evaluation in excess of 10 percent for a 
right lower leg scar.  




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant regarding the issue of entitlement to an evaluation 
in excess of 10 percent for a right lower leg scar are met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105 (West 2002), the Board may 
dismiss any appeal that fails to allege specific error of 
fact or law in the determination being appealed.  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2004).  Withdrawal of an issue may be made by the appellant 
or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2004).  

By a May 2003 statement, the appellant stated "I wish to 
withdraw my appeal of my evaluation in excess of 10% for leg 
scar."  Regarding this issue alone, there remain no 
allegations of factual or legal error that require appellate 
consideration with respect to the claim for an increased 
evaluation for the right lower leg scar.  Accordingly, the 
Board does not have jurisdiction to review this issue on 
appeal and it is dismissed.  


ORDER

The issue of entitlement to an evaluation in excess of 10 
percent for a right lower leg scar is dismissed.  




REMAND

At his August 2003 hearing, the veteran testified his PTSD 
had worsened since his most recent VA examination in 
September 2001, nearly four years ago.  Because of the length 
of time since that examination, as well as his assertion that 
his disability has worsened since that time, a new VA 
examination is warranted.  See 38 U.S.C.A. § 5103A(d) (West 
2002) (Where the record does not adequately reveal the 
current state of the claimant's disability, the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination); Suttman v. Brown, 5 
Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2004).  
In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  

Specifically pertaining to evaluating the severity of PTSD, 
Diagnostic Code 9411 provides for ratings based on the 
following criteria at or above 30 percent:  

30 percent:  Occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events).

50 percent:  Occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships.

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.

100 percent:  Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name.

38 C.F.R. § 4.130 (2004).  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claims.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  Schedule the appellant for a VA 
psychiatric examination to determine the 
extent of his service-connected PTSD.  
The claims folder and a copy of this 
REMAND must be made available to the 
physician for review in conjunction with 
the examination.  The report of 
examination should contain a detailed 
account of all manifestations of PTSD 
found to be present.  If there are found 
to be psychiatric disorder(s) other than 
PTSD, the examiner should reconcile the 
diagnoses and specify which symptoms are 
associated with each of the disorder(s).  
If certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified.

a.  Ask the examiner to comment on the 
extent to which PTSD affects occupational 
and social functioning.  A multi-axial 
assessment should be conducted, with a 
thorough discussion of Axis IV 
(psychosocial and environmental problems) 
and Axis V (GAF score) and an explanation 
of the numeric code assigned.  

b. Ask the examiner to comment on any 
reduced or decreased work efficiency, 
reliability, productivity, or ability to 
perform occupational tasks; the level of 
routine behavior, self-care, and 
conversation; the presence and frequency 
of any depressed mood, anxiety, 
suspiciousness, panic attacks, sleep 
impairment, memory loss, or flattened 
affect; whether there is any illogical, 
obscure, irrelevant, circumstantial, 
circumlocutory, or stereotyped speech, 
panic attacks more than once a week, 
difficulty in understanding complex 
commands; whether there is any impairment 
of memory, judgment, or abstract 
thinking; any disturbances of motivation 
and mood; suicidal ideation; obsessional 
rituals interfering with routine 
activities; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; impairment in 
thought processes or communication; 
delusions or hallucinations; 
inappropriate behavior; danger of hurting 
self or others; inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; or loss 
of memory loss for names of close 
relatives, own occupation, or own name.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and reconsider the veteran's claim 
for an increased initial rating for his 
PTSD.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter herein remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  



                       
____________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


